Per Curiam: This action of replevin was tried in the circuit court of Will county without a jury, by agreement of the parties. The judgment for the defendant has been affirmed by the Appellate Court. Appellant, on the appeal here, has addressed his argument, to a considerable extent, to questions of fact .which have been finally settled. No error in the admission or exclusion of evidence is insisted upon or pointed out. The only question we are called upon or permitted to determine is, whether or not the trial court erred in refusing to hold as law in the decision of the case the following propositions submitted by appellant, viz.: 1. “The court holds that there is no evidence in this case showing, or tending to show, that the Hillsdale Pressed Brick Company ever conveyed the property described in the declaration to R. J. Roberson. 2. “That if the Simpson Press Brick Company sold the property in question to the Hillsdale Press Brick Company, taking the contract of sale offered in evidence, and Roberson, president of the latter company, appropriated said property to his own use, and sold or attempted to sell it to Wormley, then, if Wormley had knowledge of said written contract, or such notice as would put him upon inquiry which would have led to such knowledge, he cannot hold the property in question in this suit. 3. “That if the machine in question was placed in a brickyard by a tenant of the owner of the land for the purpose of making brick, and was fastened by being set down over four bolts, so that it could be removed by taking off the burrs of said bolts and lifting the machine therefrom without injury to the real estate, it was, in law, a trade fixture and personal property. 4. “That the written contract of sale between the plaintiff and the Simpson Press Brick Company offered in evidence in this case was and is a valid contract between the parties thereto, and if the Simpson Press Brick Company never parted with its title to the same by convejmnce or otherwise, then no party who was not a creditor of or innocent purchaser for value from the Simpson Press Brick Company could acquire title to the property in question as against the plaintiff.” We think no error was committed. The first proposition was marked “held, but immaterial.” If, as seems to have been held upon the facts, Roberson and the company were one and the same, there could have been no conveyance by one to the other. As to the second proposition, waiving the question of uncertainty, which arises from the language used, as to the time when Wormley had the supposed knowledge or-notice of the contract,—whether before or after the assignment of the lease to him,—the proposition wholly ignored the issue joined on the fourth plea, which plea alleged that at the time of the commencement of the suit the machine was permanently attached to and was a part of the leasehold estate, and not goods and chattels subject to replevin. The third proposition was also properly refused. Whether the machine was a trade fixture or not might depend on many other facts than such as are recited in this proposition, and there were other facts bearing upon that question in evidence before the court when the proposition was refused. It is unnecessary to consider the fourth proposition. In the confusion of names mentioned in it, it is practically impossible to tell what the court was asked to hold. The judgment is affirmed. r 7 . „ 7 Judgment affirmed. Mr. Justice Cartwright took no part.